       Case 1:16-cr-02006-EFS           ECF No. 852        filed 06/01/20     PageID.3650 Page 1 of 2
 PROB 12C                                                                               Report Date: May 29, 2020
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                        Jun 01, 2020
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kristina Dawn Russette                   Case Number: 0980 1:16CR02006-EFS-11
 Address of Offender:                                            Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: June 15, 2017
 Original Offense:        Conspiracy to Distribute Methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)
                          and 846
 Original Sentence:       Prison - 30 Months;               Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     Benjamin David Seal               Date Supervision Commenced: July 19, 2018
 Defense Attorney:        Amy H. Rubin                      Date Supervision Expires: July 18, 2021


                                         PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 02/28/2020, and 03/13/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Mandatory Condition #1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On May 21, 2020, Ms. Russette was in direct violation of mandatory
                        condition number 1 by being charged with two counts of possession of a controlled
                        substance in violation of 21 U.S.C. § 841(a)(1).

                        On July 19, 2018, Ms. Kristina Russette signed her conditions relative to case number
                        1:16CR02006-EFS-11, indicating she understood all conditions as ordered by the Court.
                        Specifically, Ms. Russette was made aware by her U.S. probation officer that she was
                        required to refrain from committing another federal, state or local crime.

                        On May 29, 2020, the undersigned officer received a police report from the Kalispel Tribe
                        (2020-82004423). In this report, the officer states that on May 21, 2020, Ms. Russette’s
                        vehicle was pulled over due to the officer being unable to read the temporary plate located
                        on Ms. Russette’s vehicle.
Case 1:16-cr-02006-EFS   ECF No. 852   filed 06/01/20   PageID.3651 Page 2 of 2
